          Case 2:20-cv-03649-PBT Document 3-5 Filed 07/28/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,
                                                         Civil Action No. 20-cv-3649
                    Plaintiff,
v.                                                     CERTIFICATE OF SERVICE

JOSEPH T. MASRUD,

                   Defendant.


        On July 28, 2020, I filed Polysciences Inc.’s Motion for a Temporary Restraining Order,

 and Memorandum of Law in Support using the Court’s ECF system:

        (i) Polysciences Inc.’s Motion for a Temporary Restraining Order and Preliminary

 Injunction, and

        (ii) Polysciences Inc.’s Memorandum of Law in Support of Motion for a Temporary

 Restraining Order and Preliminary Injuunction,

        In addition, I provided a copy by U.S. mail and email to:

        Jeffrey B. Oberman, Esquire
        Oberman Thompson, LLC
        120 South Sixth Street, Suite 2050
        Minneapolis, MN 55402
        joberman@obermanthompson.com

                                             Respectfully submitted,
                                             FOX ROTHSCHILD LLP

 Dated: July 28, 2020                        /s/ Eric E. Reed
                                             Eric E. Reed
                                             2000 Market Street, 20th Floor
                                             Philadelphia, PA 19103
                                             (215) 299-2741 - direct
                                             (215) 299-2150 - fax
                                             EReed@foxrothschild.com
                                             Attorneys for Plaintiff, Polysciences, Inc.
